Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-13 without traverse has been acknowledged and Claims 14-20 are withdrawn from further consideration.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Lines 7, 12-13, and 13, the recitation of, “the plasma actuators” should read “the plurality of plasma actuators” to enhance clarity.
Claim 2 is objected to because of the following informalities:  
In Line 2, the recitation of, “the plasma actuators” should read “the plurality of plasma actuators” to enhance clarity.
In Line 2, the recitation of, “the throat regions of the flow passages” should read “the respective throat regions of the flow passages” to enhance clarity.
Claim 3 is objected to because of the following informalities:  
In Line 2, the recitation of, “a cross-sectional area start to decrease” should read “a cross-sectional area starts to decrease”.
Claim 4 is objected to because of the following informalities:  
In Line 2, the recitation of, “a cross-sectional area start to decrease” should read “a cross-sectional area starts to decrease”.
Claim 5
In Lines 2-3, the recitation of, “the throats of the flow passages” should read “the respective throats of the flow passages” to enhance clarity.
Claim 6 is objected to because of the following informalities:  
In Lines 2 and 4, the recitation of, “the diffuser pipes” should read “the plurality of diffuser pipes” to enhance clarity.
Claim 7 is objected to because of the following informalities:  
In Line 1, the recitation of, “the first and second electrodes” should recite “the first electrode and the second electrode 
In Line 2, the recitation of, “the diffuser pipes” should read “the plurality of diffuser pipes” to enhance clarity.
Claim 8 is objected to because of the following informalities:  
In Line 1, the recitation of, “the diffuser pipes” should read “the plurality of diffuser pipes” to enhance clarity.
In Line 2, the recitation of, “the plasma actuators” should read “the plurality of plasma actuators” to enhance clarity.
In Line 2, the recitation of, “the throat regions of the flow passages” should read “the respective throat regions of the flow passages” to enhance clarity.
Claim 9 is objected to because of the following informalities:  
In Lines 1 and 3, the recitation of, “the diffuser pipes” should read “the plurality of
In Line 2, the recitation of, “the plasma actuators” should read “the plurality of plasma actuators” to enhance clarity.
Claim 10 is objected to because of the following informalities:  
In Line 2, the recitation of, “the diffuser pipes” should read “the plurality of diffuser pipes” to enhance clarity.
In Line 2, the recitation of, “a cross-sectional area start to decrease” should read “a cross-sectional area starts to decrease”.
Claim 11 is objected to because of the following informalities:  
In Line 2, the recitation of, “the diffuser pipes” should read “the plurality of diffuser pipes” to enhance clarity.
In Line 2, the recitation of, “a cross-sectional area start to decrease” should read “a cross-sectional area starts to decrease”.
Claim 13 is objected to because of the following informalities:  
In Lines 1 and 2, the recitation of, “the diffuser pipes” should read “the plurality of diffuser pipes” to enhance clarity.
Claim Interpretation under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No Claim limitations are interpreted under 112(f) in this Office Action.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1, the recitation of, 
“the flow of compressed air” in Line 3 lacks antecedent basis. Applicant is suggested to amend the limitation to recite, “a flow of compressed air”
“the first electrodes” in Line 11 lacks antecedent basis. 
“the flow passage” in Lines 5 and 11 lacks antecedent basis. 
Regarding Claim 5, the recitation of, “the second electrodes” in Line 2 lacks antecedent basis. 
Regarding Claim 9, the recitation of, “the diffuser pipe” in Line 3 lacks antecedent basis. 
Regarding Claim 10, the recitation of, “the throat region” in Line 1 lacks antecedent basis. 
Regarding Claim 11, the recitation of, “the throat region” in Line 1 lacks antecedent basis. 
Regarding Claim 12, the recitation of, “the flow passage” in Lines 1-2 lacks antecedent basis. 
Regarding Claim 13, the recitation of, 
“the cross-sectional area” in Line 2 lacks antecedent basis. 
“the second electrodes” in Line 2 lacks antecedent basis. 
“the throats” in Lines 2-3 lacks antecedent basis. 
Claims 2-13 are also rejected by virtue of their dependency.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    647
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    535
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Nolcheff (US 7,984,614 B2) discloses/teaches a centrifugal compressor (102, figure 2A also reproduced/annotated above) comprising: 
an impeller (206, figure 2A) rotatable about an axis (see 206 rotatable a central axis, figure 2A), the impeller having an impeller outlet (see annotated figure 2A); 
a diffuser (210, 225, and 211, figure 2A) downstream of the impeller relative to the flow of compressed air (see figure 2A), the diffuser including walls (274, 276, figure 3) delimiting flow passages (flow passages formed between de-swirl vanes 227, Col 5 Lines 34-36 and figure 3 also reproduced above) fluidly connected at an inlet (222, figure 2A) to the impeller outlet (see annotated figure 2A) and configured for receiving the flow of compressed air for delivery to an outlet (254) of the flow passage (see figure 2A); and 

a first electrode (308, figure 3), 
a second electrode (310, figure 3), and 
a dielectric layer (306, figure 3) therebetween (see figure 3), 
the first electrode upstream of the second electrode (see figure 3), the first electrodes exposed to the flow passage (see figure 3 and, Col 9 Lines 65-67 – Col 10 Line 1), the second electrode shielded from the flow passages by the dielectric layer (see second electrode 310 and dielectric component 306 arrangement, figure 3), the plasma actuators operable to generate an electric field through the dielectric layer (see Col 11 Lines 10-13 and figure 3). 
Nolcheff fails to disclose the plasma actuators being located closer to the inlet than the outlet. Furthermore, it would not have been obvious to modify the location of the plasma actuators of Nolcheff to place it closer to the inlet than the outlet. 
Therefore, it is not known in, nor obvious from the prior art to construct a centrifugal compressor as claimed.
Claims 2-13 depend from Claim 1, and therefore also contain allowable subject matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,006,497 B2 relates to a similar diffuser (as discussed above) for a compressor, and including plasma actuator(s) (see figure 2).
US 9,803,652 B2 relates to a centrifugal compressor diffuser comprising diffuser pipes (see figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SABBIR HASAN/Examiner, Art Unit 3745